DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group V (claim 17) and the polypeptide SEQ ID 4 attached to vimentin in the reply filed on 27 Sept, 2021 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden to also examine group I.  This is not found persuasive because search burden is not the basis of restriction.
For national stage applications filed under 35 USC 371, the applicable standard for restriction is 37 CFR 1.499, where lack of unity is required for restriction.  This regulation is silent on search burden.  As applicants have stated on their application data sheet that this application was filed under 35 USC 371, search burden is not the proper criteria for restriction of this application.
The requirement is still deemed proper and is therefore made FINAL.
The election/restriction requirement included a disorder to be treated for claims drawn to a method of treatment.  While applicant has elected cancer to satisfy this requirement, the elected group does not describe a method of treatment (that is group VI).  Thus, this portion of the election is ignored.
During examination, a reference was found that anticipated a non-elected species.  This reference is discussed below.

Claims Status
Claims 1-20 are pending.
Claims 3-6, 8, 10, 12, 13, and 15-18 have been amended.
s 1-16 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 Sept, 2021.

Title Objections
The title of the invention is not descriptive of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title refers to embryonic angiogenesis markers, but none of the claims appear to be directed to anything related to embryonic angiogenesis markers, nor is there much in the disclosure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is a method of eliciting an immune response to a polypeptide, but has a requirement that the subject be in need of treatment.  However, it is not clear what the treatment is, or if the antibody generated by the treatment is related to whatever the treatment needed by the subject.  As every individual is in need of some treatment (if only cosmetic or anti-aging therapies), it is not clear what this limitation is.
In addition, claim 17 requires that the polypeptide comprise an antigen foreign to the immune system of a mammal.  However, the mammal is not defined; there is no requirement that it be the subject the polypeptide is administered to.  Note that different mammals will have immune systems that regard different antigens as foreign -- goat anti-mouse antibody indicates that a mouse antibody is not foreign to the mouse, but is foreign to the goat.  This is also complicated by immunosuppressed mammals and knockout animals.  If a fusion polypeptide is used with a segment that is foreign to one mammal but not another, it is not clear if the limitation has been met.
Furthermore, it is not clear that there is a complete list of all polypeptides associated with angiogenesis.  Henderson (News Medical and Life Sciences (2021)) discusses two proteins that were not previously recognized as associated with angiogenesis (4th paragraph), well after the priority date of applicant’s invention.  This means that there is a genus of polypeptides that meet applicant’s claim limitations that are unknown, rendering the claim indefinite.
Next, the polypeptide used must comprise a polypeptide of at least 12-15 amino acids with a claimed amount of specific amino acids.  It is not clear if the lower limit is 12, 13, 14, or 15 amino acids.
Finally, the percentage of the segment that must have specific amino acids is 12-24% preferably 20-24%.  It is unclear if the “preferable” language is a limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffioen et al (final project report, Marie Curie intra-European fellowship FP7-PEOPLE-2012-IEF, grant 328695, (2015 June), cited by applicants).
Griffioen et al discuss vaccination of mice with bacterial thioreduxin-vimentin fusion protein (p15, 2nd paragraph), which was subsequently followed by sub-Q tumors (in need)(p15, 3d paragraph)  This significantly reduced the number of blood vessels in the tumors (fig 15, p16, bottom of page).  The reference discusses 

second rejection
Claim(s) 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saupe et al (FASEB J. (2015) 29 p3253-3262, cited by applicants) with evidentiary support from Nicosia et al (J. Cell. Physiol. (1993) 154 p654-661).

Saupe et al discusses vaccines to suppress the growth of pre-clinical tumors (in need) by administering a fusion protein comprising the extra domain a or b of fibronectin and bacterial thioredoxin (abstract).  Note that, as evidenced by Nicosia et al, fibronectin is associated with angiogenesis (abstract).  This is E. coli thioredoxin (p3261, 1st column, 3d paragraph), comprising applicant’s elected foreign segment: 
    PNG
    media_image1.png
    252
    713
    media_image1.png
    Greyscale
.  Thus, the reference anticipates claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brentville et al (Cancer Res. (2016) 76(3) p548-561) in view of Saupe et al (FASEB J. (2015) 29 p3253-3262, cited by applicants).

Brentville et al discuss administering citrullinated vimentin to immunize against tumor self-antigens (abstract).  Mice had cancer cells administered sub-Q 3 days before immunization (p549) followed by immunization with vimentin polypeptides in a formulation with CpG and MPLA (p549, 2nd column, 7th and 8th paragraphs, continues to p550).  This prolonged the life of the mice compared to controls (fig 4, p554, top of page).
The difference between this reference and the instant claim (and elected species) is that this reference does not discuss a fusion protein with a foreign antigen (thioredoxin fragment) attached to the vimentin.
Saupe et al discuss vaccines targeting tumor antigens, comprising the antigen attached to bacterial thioredoxin (abstract).  This is E. coli thioredoxin (p3261, 1st column, 3d paragraph), comprising applicant’s elected foreign segment: 
    PNG
    media_image1.png
    252
    713
    media_image1.png
    Greyscale
.    This reference shows a vaccination protocol against cancer (similar to Brentville et al) using thioredoxin fusion proteins.
Therefore, it would be obvious to use the thioredoxin fusion described by Saupe et al for use with the vimentin polypeptides of Brentville et al, as a simple substitution of one known element (the vaccination protocol of Saupe et al) for another (the vaccination protocol of Brentville et al) yielding expected results (induction of an immune response).  As both these references discuss vaccination against cancer antigens, an artisan in this field would attempt this substitution with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658